DETAILED ACTION
This correspondence is in response to the communications received July 11, 2019.  Claims 1-20 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the content of claim 3-10 and 13-19, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 1 and 11, recite the limitation, 
“pixel density of the sub-pixels being gradually decreased along a direction toward a center of the pixel region”.
This limitation renders the claims indefinite, for the reason that “pixel density” lacks either 1.) a definite article (“the”) or 2.) an indefinite article (“a”), which makes it unclear what 


Relevant Prior Art
Chi et al. (US 2020/0312832) many figures shown with the gradual number effecting density, shown below.  However, the decrease of pixel numbers does not align with the claimed pixel number decrease.

    PNG
    media_image1.png
    548
    376
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    480
    397
    media_image2.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image3.png
    672
    704
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    478
    463
    media_image4.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 1-5, an organic light emitting diode (OLED) display panel, comprising: 

an electronic element region (53, ¶ 0046) in which a plurality of sensor elements (51, ¶ 0045) are disposed; and 

a pixel region (20) provided with at least one light transmissive region (21), 

the electronic element region being arranged corresponding to the at least one light transmissive region (shown in Fig. 5, where 53 is vertically below 21), 

a plurality of sub-pixels (22) being arranged in the pixel region (22 in 20 as can be seen in Figs. 2-4), 

pixel density of the sub-pixels being gradually decreased along a direction toward a center of the pixel region (along imaginary line A-O, 22 are asserted to become less dense towards the center of the imaginary line).

Regarding claim 11, the Applicant discloses in Figs. 1-5, an intelligent terminal, comprising a plurality of sensor elements and an organic light emitting diode (OLED) display panel, the OLED display panel comprising: 

an electronic element region (53); and 

a pixel region (20) comprising at least one light transmissive region (21), 

the electronic element region being arranged corresponding to the at least one light transmissive region (in cross section view in Fig. 5, element 53 is immediately below 21), 

the sensor elements (51) being disposed in the electronic element region (51 in 53), 

a plurality of sub-pixels (22) being arranged in the pixel region (20), 

pixel density of the sub-pixels being gradually decreased along a direction toward a center of the pixel region (along imaginary line A-O, 22 are asserted to become less dense towards the center of the imaginary line).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0089491) in view of Choi et al. (KR 2020082971A – and using US 2020/0212127 as an English translation).


    PNG
    media_image5.png
    583
    908
    media_image5.png
    Greyscale

Regarding claim 1, Kim discloses in Figs. 13, reproduced above, an organic light emitting diode (OLED) display panel (see abstract), comprising: 

an electronic element region in which a plurality of sensor elements are disposed (“light sensor layer 300”, ¶ 0138, where “light receiving devices 310”, ¶ 0137, reside, the “electronic element region” of Kim, is interpreted to be the plural discontinuities in 300 where 310 reside); and 

a pixel region (region between 114 and 116 where 115 reside) provided with at least one light transmissive region (portions 150 and 210 of FSU, where “light transmitting paths 150, light guide paths 210”, ¶ 0137), 



a plurality of sub-pixels (plural SPX1-SPX3 of plural PXL) being arranged in the pixel region (region between 114 and 116 where 115 reside).

 Kim does not specify wherein,
“pixel density of the sub-pixels being gradually decreased along a direction toward a center of the pixel region”.

Choi discloses in Fig. 5, reproduced below, where the pixel density, that is to say, the space between the pixels, decreases towards the center of the display region, where the pixels have more space between them as positions from the upper or lower edge advance towards the center.  Choi discusses at least one reason for the arrangement in paragraphs 0006-0009.

    PNG
    media_image6.png
    796
    742
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“pixel density of the sub-pixels being gradually decreased along a direction toward a center of the pixel region”,



Regarding claim 2, Kim et al. disclose the OLED display panel according to claim 1, and Choi discloses, 
wherein an area of the sub-pixels is gradually reduced along the direction toward the center of the pixel region, so that the pixel density of the sub-pixels is gradually decreased (Looking to Choi’s Fig. 5, above, all of PXLR, PXLG, PXLB at the top and bottom edges in the NFA regions have larger individual areas than the areas of PXLG”, PXLB”, PXLR” in the FA2 regions, which those then have intermediate areas that are then larger than the areas of PXLR’, PXLG’, PXLB’ in the FA1 region in the vertical center of the display).

Regarding claim 11, Kim discloses in Figs. 13, reproduced above, an intelligent terminal, comprising a plurality of sensor elements and an organic light emitting diode (OLED) display panel (display discussed in an overview in the abstract, and the display pixels are based upon OLED devices, ¶ 0108), the OLED display panel comprising: 

an electronic element region (the “electronic element region” of Kim, is interpreted to be the plural discontinuities in 300 where 310 reside); and 

a pixel region (region between 114 and 116 where 115 reside) comprising at least one light transmissive region (portions 150 and 210 of FSU, where “light transmitting paths 150, light guide paths 210”, ¶ 0137), 

the electronic element region being arranged corresponding to the at least one light transmissive region (“each fingerprint sensor unit FSU may include at least one light transmitting path 150, at least one light guide path 210, and at least one light receiving device 310 arranged to overlap with one another”, ¶ 0137, so the noted discontinuities in 300 where 310 are located, correspond with 150, 210), 

the sensor elements being disposed in the electronic element region (discontinuities in 300 are occupied by the sensor elements 310, “light receiving devices 310”, ¶ 0137), 

a plurality of sub-pixels (plural SPX1-SPX3 of plural PXL) being arranged in the pixel region (in region between 114 and 116 where 115 reside).

It is noted that, “intelligent terminal”, is not explicitly defined in the specification beyond what is comprised within the claim language and thus is interpreted to mean the same claim 1’s “organic light emitting diode (OLED) display panel” and perhaps an alternative naming to the well known “smart phone”.  It appears that no special features are encompassed within the item itself, beyond the features that compose the “intelligent terminal” in the claims.

 Kim does not specify wherein,
“pixel density of the sub-pixels being gradually decreased along a direction toward a center of the pixel region”.




    PNG
    media_image6.png
    796
    742
    media_image6.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,



in the invention or system of Kim as taught by Choi, for the purpose of having luminance uniformity along flexible fold lines.

Regarding claim 12, Kim et al. disclose the OLED display panel according to claim 11, and Choi discloses, 
wherein an area of the sub-pixels is gradually reduced along the direction toward the center of the pixel region, so that the pixel density of the sub-pixels is gradually decreased (Looking to Choi’s Fig. 5, above, all of PXLR, PXLG, PXLB at the top and bottom edges in the NFA regions have larger individual areas than the areas of PXLG”, PXLB”, PXLR” in the FA2 regions, which those then have intermediate areas that are then larger than the areas of PXLR’, PXLG’, PXLB’ in the FA1 region in the vertical center of the display).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0089491) in view of Choi et al. (KR 2020082971A – and using US 2020/0212127 as an English translation) in view of Shigemori (US 2018/0113566).

Regarding claim 20, Kim et al. disclose the intelligent terminal according to claim 11,
“wherein the OLED display panel further comprises a display region disposed outside the pixel region, a plurality of sub-pixels are arranged in the display region, and pixel density of the 

    PNG
    media_image7.png
    593
    694
    media_image7.png
    Greyscale

Shigemori discloses in Fig. 11A, reproduced above,
wherein the OLED display panel further comprises a display region (11a) disposed outside the pixel region (11b), 
a plurality of sub-pixels are arranged in the display region (sub-pixels 31R, 31G, 31B of 30a), and 
pixel density of the sub-pixels in the display region is greater than the pixel density of the sub-pixels in the pixel region (sub-pixels 31R, 31G, 31B are more numerous per unit area in 30a, 11a than in the region 11b, where sub-pixels 31R, 31G, 31B are larger and thus less numerous in amount per unit area).



“wherein the OLED display panel further comprises a display region disposed outside the pixel region, a plurality of sub-pixels are arranged in the display region, and pixel density of the sub-pixels in the display region is greater than the pixel density of the sub-pixels in the pixel region”,

in the invention or system of Kim as taught by Shigemori, for the purpose of using larger pixels with larger touch sensors which allow for users with less fine control to more accurately use the device.


Allowable Subject Matter
Claims 3-10 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 





Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EDUARDO A RODELA/Primary Examiner, Art Unit 2893